Citation Nr: 1637086	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served in the Philippine Scouts from May 1946 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded by the Board in March 2016 and has now been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran was notified by a January 2013 letter that his service treatment records were destroyed by a fire at the National Personnel Records Center in St. Louis, Missouri.  He was also notified of alternative sources from which pertinent records could be obtained.  The Veteran was scheduled for a VA audiological examination in May 2016, but failed to report for it.  In a May 2016 Supplemental Statement of the Case (SSOC), the Veteran was informed that good cause had not been shown for his failure to report for the scheduled examination.  The SSOC also informed him that a new examination would be scheduled if he requested one; however no such request has since been received.  Finally, although he was scheduled for a Travel Board hearing at the RO in January 2016, the Veteran failed to report for said hearing.  Since that time, no response or statements have been received from the Veteran.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, including sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2012, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the Veteran himself believes that he suffers from a current hearing loss disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the extent of hearing loss and the etiology thereof require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis and extent of hearing loss, and the etiology of such, is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Although the Veteran was scheduled for a VA audiological examination in May 2016, the Veteran failed to report for it, without any showing of good cause.  Moreover, although he was informed that a new examination would be scheduled for him if he so desired, no such request has been received.  Accordingly, the Veteran's claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655.

In the absence of medical evidence that a hearing loss disability pursuant to 38 C.F.R. § 3.385 currently exists, the criteria for establishing service connection for bilateral hearing has not been established, and service connection for bilateral hearing loss is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, there is no doubt to be resolved, and the claim for service connection for bilateral hearing loss is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


